                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

MIGUEL QUINTERO-ENRIQUES,                          )

          Petitioner,                              )

v.                                                 )   CIVIL ACTION NO. 18-0348-KD-B

BALDWIN COUNTY DETENTION
CENTER,                                            )

          Respondent.                              )


                                               ORDER

          After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendations of the Magistrate Judge made under 28

U.S.C. § 636(b)(1)(B), S.D. Ala. GenLR 72(a)(2)(R), and Rule 8 of the Rules Governing Section

2254 Cases, and dated October 5, 2018, (doc. 5) is ADOPTED as the opinion of this Court.

          Accordingly, it is ORDERED that Petitioner Miguel Quintero-Enriques’ petition for a

writ of habeas corpus under 28 U.S.C. § 2254 (Doc. 1) is DISMISSED without prejudice as

duplicative and that Petitioner is not entitled to a Certificate of Appealability.

          The Court also certifies that any appeal of this dismissal would be without merit and

therefore not taken in good faith. Thus, Petitioner is not entitled to proceed in forma pauperis on

appeal.

          DONE and ORDERED this the 29th day of October 201.



                                        /s/ Kristi K. DuBose
                                       KRISTI K. DuBOSE
                                       CHIEF UNITED STATES DISTRICT JUDGE
